THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


   In re: Estate of Atn Burns Livingston, Emma Lou 

   Livingston Martin as Personal Representative of the 

   Estate of Atn Burns Livingston and Emma Lou 

   Livingston Martin, Respondents, 


   v.

   Clyde B. Livingston, Miller Communications, Inc.,
   Citibank South Dakota, N.A., Branch Banking and Trust
   Company of South Carolina, and American First Federal,
   Inc., Defendants,

   Of whom Clyde B. Livingston is, Petitioner.

   Appellate Case No. 2013-001505



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal From Orangeburg County 

            Olin Davie Burgdorf, Master-in-Equity 



                    Opinion No. 27527 

           Heard May 5, 2015 – Filed June 10, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Andrew Sims Radeker, of Harrison & Radeker, P.A., of
   Columbia, for Petitioner.
            Richard B. Ness and Alison Dennis Hood, of Ness & Jett,
            LLC, of Bamberg, for Respondents.


PER CURIAM: We granted certiorari to review the court of appeals' decision in
Estate of Livingston v. Livingston, 404 S.C. 137, 744 S.E.2d 203 (Ct. App. 2013).
We now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., BEATTY, KITTREDGE, HEARN, JJ., and Acting Justice James
E. Moore, concur.